DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The after final amendment filed on 04/01/2021 has not been entered. Thus, Claims 1-6, 17 and 21-33 filed on 11/03/2020 remain pending. Claims 6 and 17 have been withdrawn from further consideration. 
As set forth in the previous Office Action, Newly submitted Claims 28-29 directed to an invention that is independent or distinct from the invention originally elected for the following reasons: Elected Claim 16 is drawn to a product claim, whereas newly added Claims 28-29 is drawn to the process claim.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-29 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Hence, Claims 1-5, 21-27 and 30-33 remain being under examination.

	NOTE: Prosecution is herein being re-opened because the allowable subject matter of Claim 2 has been withdrawn and is newly rejected under 35 U.S.C. 103 as set forth below. 

Withdrawn Rejections and Allowable Subject Matter
	Upon further consideration, the “transition metal” in Claims 1 and 2 appear to comply with the written description. Accordingly, the 112(a) rejection of Claims 1-3 and 5 has been withdrawn. Furthermore, the allowable subject matter of Claim 2 has been withdrawn because the claim is obvious over Chatterjee for reasons set forth below in the 103 rejection.

Newly Applied Claim Objections
Claims 23-24 are newly objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Maintained Claim Rejections - 35 USC § 112 – Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 21-27 and 30-33 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following limitations render the claims vague and indefinite:
“the alkaline earth metal from the at least one metal oxide..present in crystal lattice structure of the catalyst” in Claims 1-2 and 27; 
“10 to 20 wt.% of the alkaline earth metal in Claim 2;
“10 to 20 wt.% of the alkaline earth metal” in Claim 2; and 
“wherein the weight ratio of silicon (Si) from silica to alkaline earth metal from the metal oxide” in Claim 3 
Claims 1, 2 and 27 recite that alkaline earth metals are in the “at least one alkaline earth metal oxide” and thus it is understood that the catalyst comprises at least one alkaline earth metal that originates from the at least one alkaline earth metal oxide. However, the above limitations are unclear whether the presence of the alkaline earth metal in the lattice form (Claims 1-2 and 27), weight percent of the alkaline earth metal (Claim 2) and the ratio of Si to the alkaline earth metal (Claim 3) are based on a single alkaline earth metal or on at least one alkaline earth metal.
Claims 3-5, 21-26 and 30-33 are also rendered indefinite for depending on Claims 1 and 27.
Claim 25 recites the limitation "aluminum (Al)" in line 2.  There is insufficient antecedent basis for this limitation in the claim because Al is not a transition metal.


Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1, 4-5, 25-27 and 30 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes (Rhodes, C. N. et al. “Autotransformation and Ageing of Acid-treated Montmorillonite Catalysts: A Solid-state 27AI NMR Study” J. CHEM. SOC. FARADAY TRANS., 1995, 91(6), 1031-1035; cited in Office Action 01/01/2021).
	Regarding Claims 1, 4-5, 25-27 and 30, Rhodes teaches silica catalysts in lattice structure comprising the following compositions:

    PNG
    media_image1.png
    346
    632
    media_image1.png
    Greyscale

The weight percent of the at least one transition metal, for example Fe, in the above Clophill catalyst is calculated as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim(s) 1, 4-5, 25 and 27 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number US4,952,544 (US’544, Published Aug. 28, 1990; cited in Office Action 01/01/2021).
	Regarding Claims 1, 4-5, 25 and 27, US’544 teaches a catalytic material composed of layered colloidal clay (col. 7, ll. 63-64). US’544 exemplifies HPM-20 bentonite clay and STX-montmorillonite clay that further comprise the following components (col. 26, lines 10-25):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	US’544 teaches that such clay materials are in lattice forms (col. 16, ll. 24-25)
The weight percent of the at least one transition metal, Fe, in the above HPM-20 is calculated as follows:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



Claim(s) 1, 3-5, 21, 25 and 27 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (Jacobs, A. P. et al. “Characterization of Reduced Natural Garnierite and Its Catalytic Activity for Carbon Monoxide Hydrogenation” J. Cat. 64, 251-259 (1980); cited in Office Action 01/01/2021).
	Regarding Claims 1, 4-5, 21, 25 and 27, Rhodes teaches silica catalyst in lattice form having the following compositions in weight percent:

    PNG
    media_image5.png
    126
    624
    media_image5.png
    Greyscale

The weight percent of the at least one transition metal, for example Fe, in the above catalyst is calculated as follows:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Regarding Claim 3, to determine the weight ratio of Si to alkaline earth metal, the weight percent of Si and an alkaline earth metal (both Ca and Mg) in the above is calculated as follows:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Thus, the weight ratio of Si to the total of Ca and Mg is about 1.27:1.
Claim(s) 1, 4-5, 21, 27 and 31 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number JP2005246372A (JP’372 hereinafter, Published Sep. 15, 2005; cited in Office Action 01/01/2021).
Regarding Claims 1, 4-5, 21, 27 and 31, JP’372 teaches in Example 2 a silica catalyst having an X-ray diffraction and thus necessarily in lattice form, the catalyst comprising the following composition:

    PNG
    media_image8.png
    28
    427
    media_image8.png
    Greyscale

The weight percent of each component in the catalyst is calculated as follows and thus, the amount of at least one transition metal, for example Fe, in the catalyst is about 2.13wt%.

atomic #
mol.wt.
weight
wt%
Mo
10
95.94
959.4
24.38
Bi
0.4
208.98
83.592
2.12
Fe
1.5
55.933
83.8995
2.13
Ni
4.3
58.693
252.3799
6.41
Mg
1.7
24.305
41.3185
1.05
Ce
0.5
140.115
70.0575
1.78
K
0.08
39.098
3.12784
0.08
Rb
0.06
84.468
5.06808
0.13
O
39.67
15.999
634.6803
16.13
SiO2
30
60.08
1802.4
45.79







Total wt
3935.924




Claim(s) 27 and 33 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee (Chatterjee, M. et al. “Hydrothermal synthesis and characterization of copper containing crystalline silicate mesoporous materials from gel mixture” Applied Clay Science 25 (2004) 195-205; cited in Office Action 01/01/2021).
Regarding Claims 27 and 33, Chatterjee teaches a silica catalyst in lattice form comprising the following composition:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale



Claim(s) 27 and 32 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number JP2013014451A (JP’451 hereinafter, Published Jan. 24, 2013; cited in Office Action 01/01/2021).
Regarding Claims 27 and 32, JP’451 teaches in Table 5 ([0122]) mesoporous oxide catalysts in lattice form comprising Si, Zr and alkaline earth metal (see below):

    PNG
    media_image10.png
    419
    637
    media_image10.png
    Greyscale

Maintained and Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 5 and 22 stand rejected and Claim 2 is newly rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (Chatterjee, M. et al. “Hydrothermal synthesis and characterization of copper containing crystalline silicate mesoporous materials from gel mixture” Applied Clay Science 25 (2004) 195-205; cited in Office Action 01/01/2021).
Regarding Claims 1, 2, 3, 5 and 22, Chatterjee teaches a silica catalyst in lattice form comprising the following composition:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

	The composition of the above catalyst Cu-1 has been converted to weight percent as follows and thus the amount of transition metal Cu in the composition is 11.2wt%:

atomic #
mol.wt.
weight
wt%
Si
4
28.086
112.344
27.57
Mg
2.28
24.305
55.4154
13.60
Cu
0.72
63.546
45.75312
11.23
O
10
15.999
159.99
39.26
OH
2
17.008
34.016
8.35







Total wt
407.5185


prima facie case of obviousness exists for the claimed ranges that are close to that of prior art:
[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 

	Chatterjee’s wt% of Cu and instant claim’s wt% of transition metal are so close that a skilled artisan would have expected for the catalyst of Chatterjee and of the instant claims to have the same properties. In fact, the instant specification discloses that such catalyst is used in hydrogenation process. Similarly, Chatterjee teaches that the catalyst is also used in hydrogenation process. Thus, both Chatterjee’s catalyst and instant claim’s catalyst have the same properties to the extent that both are used in the same application, i.e. hydrogenation process.

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain the silica catalyst of Claim 1 in view of the teachings of Chatterjee.

Allowable Subject Matter
	The subject matter of Claims 23-24 is free of prior art. 
Hayashi (Hayashi, Y. et al. “Experimental and computational studies of the roles of MgO and Zn in talc for the selective formation of 1,3-butadiene in the conversion of ethanol” Phys. Chem. Chem. Phys., 2016, 18, 25191, Published online Aug. 16, 2016). Hayashi teaches a catalyst in lattice form comprising silica, Zn and MgO. However, Hayashi fails to teach or suggest that the amount of Zn in the catalyst is in the range of 0.1 to 10 wt.% based on the total weight of the catalyst.
Regarding Claim 24, the closest prior art reference is Patent number JP2013014451A (JP’451 hereinafter, Published Jan. 24, 2013) and its teaching has been set forth above. However, JP’451 fails to teach or suggest that the amount of Zr in the catalyst is in the range of 0.1 to 10 wt.% based on the total weight of the catalyst.

Conclusion
	Claims 1-5, 21-22, 25-27 and 30-33 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622